UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUALREPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52837 GOLDEN STAR RESOURCE CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 3390 Toopal Drive Oceanside, California 92058 (Address of principal executive offices, including zip code.) (210) 862-3071 (telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes ¨ No x Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2010: $0.25. 2 TABLE OF CONTENTS Page PART I Item 1. Business. 4 Item 1A. Risk Factors. 4 Item 1B. Unresolved Staff Comments. 4 Item 2. Properties. 4 Item 3. Legal Proceedings. 4 Item 4. Submission of Matters to a Vote of Security Holders. 4 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters andIssuer Purchases of Equity Securities. 5 Item 6. Selected Financial Data. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results ofOperation. 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 8. Financial Statements and Supplementary Data. F-1 Item 9. Changes in and Disagreements With Accountants on Accounting and FinancialDisclosure. 8 PART III Item 9A. Controls and Procedures. 9 Item 9B. Other Information. 9 Item 10. Directors and Executive Officers, Promoters and Control Persons. 10 Item 11. Executive Compensation. 12 Item 12. Security Ownership of Certain Beneficial Owners and Management. 13 Item 13. Certain Relationships and Related Transactions, and Director Independence. 14 Item 14. Principal Accounting Fees and Services. 14 PART IV Item 15. Exhibits and Financial Statement Schedules. 16 Signatures 17 3 PART I ITEM 1. BUSINESS General We were incorporated in the State of Nevada on April 21, 2006. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either development or production stages.We maintain our statutory registered agent's office at The Corporation Trust Company of Nevada, 6100 Neil Road, Suite 500, Reno, Nevada 89511. Our business office is located at 3390 Toopal Drive, Oceanside, California 92058. This is our mailing address as well. Our telephone number is (210) 862-3071. Ms. Miller, our secretary/treasurer, provides our office space on a rent-free basis. We have no plans to change our business activities or to combine with another business. We are not aware of any events or circumstances that might cause us to change our plans. Background We are an exploration stage mining company, incorporated in Nevada. The Company has been in the exploration stage since its formation and is primarily engaged in the acquisition and exploration of mining claims.Upon location of a commercial minable reserve, the Company expects to actively prepare the site for its extraction and enter a development stage. On May 9, 2006, the Company acquired, from a private company controlled by an officer/shareholder of the Company, a 100% interest in three contiguous mineral claims (now amalgamated into one mineral claim) encompassing over 800 hectares in the Cariboo Mining Division, British Columbia, Canada, for consideration of a cash payment of $10,000.During the fiscal year 2010, the Company’s mineral claim interest was expired and lapsed.The Company is in the process of locating other mineral claim interests for its planned business operations. Employees We intend to use the services of subcontractors for exploration work on our properties. Employees and Employment Agreements At present, we have no full-time employees. Our two officers and directors are part-time employees and each will devote about 10% of their time or four hours per week to our operation. Our officers and directors do not have employment agreements with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans. However, we may adopt plans in the future. There are presently no personal benefits available to our officers and directors. Marilyn Miller, one of our officers and directors, will handle our administrative duties. Further, our director Marilyn Miller entered into a consulting agreement with us on July 1, 2010 to provide certain consulting service.Because our officers and directors are inexperienced with exploration, they will hire qualified persons to perform the surveying, exploration, and excavating of the property. As of today, we have not looked for or talked to any geologists or engineers who will perform work for us in the future. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. PROPERTIES We do not own any property. ITEM 3. LEGAL PROCEEDINGS We are not presently a party to any litigation. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS During the fourth quarter, there were no matters submitted to a vote of our shareholders. 4 PART II ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Only a limited market exists for our securities. There is no assurance that our limited market will develop into a regular trading market, or if developed, that it will be sustained. Therefore, a shareholder in all likelihood will be unable to resell his securities in our company. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops. Our company's securities are traded over-the-counter on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) under the symbol “GLNS”. Our shares were listed for trading on July 3, 2007. Fiscal Year High Bid Low Bid Fourth Quarter 4-01-10 to 6-30-10 $ $ Third Quarter 1-01-10 to 3-31-10 $ $ Second Quarter 10-01-09 to 12-31-09 $ $ First Quarter 7-01-09 to 9-30-09 $ $ Fiscal Year High Bid Low Bid Fourth Quarter 4-01-09 to 6-30-09 Third Quarter 1-01-09 to 3-31-09 Second Quarter 10-01-08 to 12-31-08 First Quarter 7-01-08 to 9-30-08 Dividend Policy We have not declared any cash dividends. We do not intend to pay dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser's written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities authorized for issuance under equity compensation plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. Status of our public offering On October 25, 2006, the Securities and Exchange Commission declared our Form SB-2 Registration Statement effective, file number 333-137922, permitting us to offer up to 2,000,000 shares of common stock at $0.10 per share. There was no underwriter involved in our public offering. On March 28, 2007, we completed our public offering by raising $107,000. We sold 1,070,000 shares of our common stock at an offering price of $0.10 per share. 5 ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS - continued Use of Proceeds Since the time of raising money by offering shares of our stock, we have proceeds of $107,000. We have used proceeds (net of $2,832 accounts payable and accrued liabilities and $40,274 loan payable) for the following: $118,332 for professional fees, $15,859 for consulting fees, $10,000 for a mineral claim payment, $3,758 for transfer and filing, and $9,181 for office and sundry outlays. Our total cash outlays have been offset by a $6,971 foreign exchange gain. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of the prospectus includes a number of forward- looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation We are a start-up, exploration stage corporation and have not yet generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and do not anticipate generating any revenues until we begin removing and selling minerals. There is no assurance we will ever achieve these goals. Accordingly, we must raise cash from sources other than the sale of minerals in order to implement our project and stay in business. Our only other source for cash at this time is investments by others. Our exploration target is to find an mineralized material, specifically, an ore body containing gold. Our success depends upon finding mineralized material. This includes a determination by our consultant that the property contains reserves. We have not yet selected a consultant. Mineralized material is a mineralized body which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we don’t find mineralized material or if it is not economically feasible to remove it, we will cease operations and you will lose your investment. In addition, we may not have enough money to complete the acquisition and exploration of a property. If it turns out that we have not raised enough money to complete our acquisition we will try to raise additional funds from a second public offering, a private placement or through loans. At the present time, we have not made any plans to raise additional money and there is no assurance that we would be able to raise additional money in the future. If we need additional money and cannot raise it, we will have to suspend or cease operations. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the acquisition and exploration of our properties, and possible cost overruns due to price increases in services. To become profitable and competitive, we need to identify a property and conduct research and explore our property before we start production of any minerals we may find. If we do find mineralized material, we will need additional funding to move beyond the research and exploration stage. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. 6 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. - continued Liquidity and Capital Resources We have completed our public offering as of March 28, 2007 and to date have raised $107,060, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. Currently, we do not have sufficient funds for our intended business operation. Ms. Miller, one of our officers and directors, has agreed in financing the related operating expenditures to maintain the Company. The foregoing agreement is oral; we have nothing in writing. While Ms. Miller has agreed to advance the funds, the agreement is unenforceable as a matter of law because no consideration was given. At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and can't raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. Other than as described in this paragraph, we have no other financing plans. Since inception, we have issued 7,070,000 shares of our common stock and received $107,060. In March 2006, we issued 3,000,000 shares of common stock to Kathrine MacDonald, our former secretary/treasurer, in consideration of $30 and we issued 3,000,000 shares of common stock to Marilyn Miller, one of our officers and directors, in consideration of $30 pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1993. We issued 1,070,000 shares of common stock pursuant to the exemption from registration contained in section 4(2) of the Securities Act of 1933. This was accounted for as a purchase of shares of common stock. During the fiscal year 2010, $24,374 was advanced by companies controlled by / related to a director / a principal shareholder of the Company to cover the operating expenses.On June 1, 2010, the Company assigned the amounts due to related parties of $40,274 to ATP Corporate Services Corp. As of June 30 2010, our total assets were $7 and our total liabilities were $43,106. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 7 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) FINANCIAL STATEMENTS JUNE 30, 2 (Stated in U.S. Dollars) INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of June30, 2010 and 2009 F-3 Statements of Operations and Comprehensive Lossfor the years ended June30, 2010 and 2009 and From Inception, April 21, 2006 to June 30, 2010 F-4 Statements of Cash Flows for the years ended June 30, 2010 and 2009 and From Inception, April 21, 2006to June30, 2010 F-5 Statements of Stockholders’ (Deficiency)Equity From Inception, April 21, 2006to June30, 2010 F-6 Notes to Financial Statements F-7 - F-18 F-1 Chang Lee LLP Chartered Accountants 606 – 815 Hornby Street Vancouver, B.C, V6Z 2E6 Tel:604-687-3776 Fax: 604-688-3373 E-mail: info@changleellp.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of GOLDEN STAR RESOURCE CORP. (An exploration stage company) We have audited the balance sheets of Golden Star Resource Corp. (“the Company”) (an exploration stage company)as at June 30, 2010 and 2009 and the related statements of stockholders’ (deficiency) equity, operations and comprehensive loss and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstance, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as at June 30, 2010 and 2009 and the results of their operations and their cash flows for the years then ended in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements refer to above have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred losses from inception and has not generated revenue to date.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Vancouver, Canada September 27, 2010Chartered Accountants F-2 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) BALANCE SHEETS (Stated in U.S. Dollars) JUNE 30 ASSETS Current Cash $
